01210304                                                                                56789
                                                                                                                                                    
                          Case 1:21-cv-00532-SAG Document 95-5 Filed 09/06/21 Page 1 of 3
                                                                                                                                                       

                                                                                                                                                   hLMW4LMVÿTSL
                                                                    Exhibit J
                                                                                                                                  i;jklÿkF;;Fmkn
                                                                                                                                         o,0H=/*Iÿpÿk=/q1,/+G*I
                                                                                                                                      )*+,ÿ.,/,0*+,1ÿ345ÿ678ÿ9:96
                                                                                                                                     ;,<=0+ÿ>?@A,0ÿ9796BC6D:BE7



    FA=?+ÿ)GH<?+,ÿ;,H?I+H
    JKLÿLMN5OMPQNR4QNS5ÿSTÿQUMÿVNPWKQMÿXSKÿLMYM5QZXÿPK[\NQQMVÿNPÿ5S]ÿYS\WZMQM^ÿ_Tÿ]Mÿ]MLMÿ4[ZMÿQSÿ\4`MÿYU45RMPÿQSÿXSKLÿYLMVNQÿLMWSLQÿ[4PMVÿS5
    N5TSL\4QNS5ÿXSKÿWLSONVMV8ÿ]MÿU4OMÿVS5MÿPS^ÿJQUML]NPMÿ]MÿU4OMÿYS5Q4YQMVÿQUMÿYS\W45XÿLMWSLQN5RÿQUMÿN5TSL\4QNS5ÿXSKÿVNPWKQMV8ÿPKWWZNMVÿQUM\
    4ZZÿLMZMO45QÿN5TSL\4QNS5ÿ45Vÿ45XÿVSYK\M5QPÿXSKÿR4OMÿKPÿ]NQUÿXSKLÿVNPWKQM8ÿ45VÿN5PQLKYQMVÿQUM\ÿQSaÿLMONM]ÿ4ZZÿN5TSL\4QNS5ÿ]MÿWLSONVMÿQUM\
    4[SKQÿXSKLÿVNPWKQMbÿOMLNTXÿQUMÿ4YYKL4YXÿSTÿQUMÿN5TSL\4QNS5bÿWLSONVMÿKPÿ4ÿLMPWS5PMÿQSÿXSKLÿVNPWKQMbÿ45VÿKWV4QMÿQUMNLÿLMYSLVPÿ45VÿPXPQM\Pÿ4P
    5MYMPP4LX^
    ÿ
    _Tÿ45ÿNQM\ÿXSKÿVNPWKQMVÿNPÿ5SQÿN5ÿQUMÿZNPQÿSTÿLMPKZQPÿ[MZS]8ÿNQÿ]4PÿMNQUMLÿ5SQÿ4WWM4LN5RÿN5ÿXSKLÿYLMVNQÿcZMÿSLÿNQÿ4ZLM4VXÿLMdMYQMVÿQUMÿLMeKMPQMV
    PQ4QKPÿ4QÿQUMÿQN\MÿSTÿSKLÿLMN5OMPQNR4QNS5^

    f,0,ÿ*0,ÿg=?0ÿ0,H?I+H
           pÿiF>
           wYYSK5Qÿÿ76C:{7zzzzzzzzzz
           uUMÿN5TSL\4QNS5ÿXSKÿVNPWKQMVÿU4Pÿ[MM5ÿOMLNcMVÿ4Pÿ4YYKL4QMbÿUS]MOML8ÿN5TSL\4QNS5ÿK5LMZ4QMVÿQSÿXSKLÿVNPWKQMÿU4Pÿ[MM5ÿKWV4QMV^         WV4QMV
           hZM4PMÿLMONM]ÿXSKLÿLMWSLQÿTSLÿQUMÿVMQ4NZP^
           rSKÿY45ÿYS5Q4YQÿstuÿvwxyÿ4QÿhJÿvJzÿ{::8ÿs_||}vJ~J8ÿÿ6{{DD

                  F+,0ÿg=?0ÿ1GH<?+,
           wYYSK5Qÿx4\M                                           stuÿvwxy                   v4Z45YM                                                 98EE
           wYYSK5QÿxK\[ML                             76C:{7zzzzzzzzzz                       v4Z45YMÿWV4QMV                                      :66E9:96
           wYYSK5QÿuXWM                                           LMVNQÿY4LV                ~MYM5Qÿh4X\M5Q                                              :
           ~MPWS5PN[NZNQX                                          _5VNONVK4Z                sS5QUZXÿh4X\M5Q                                           9{6
           4QMÿJWM5MV                                          :C6C9:9:                   LMVNQÿ|N\NQ                                            E8::
           }Q4QKP                      ZSPMV^ÿ9E6ÿW4PQÿVKMÿ4PÿSTÿ345ÿ9:96^                 NRUMPQÿv4Z45YM                                         9876
           }Q4QKPÿWV4QMV                                         _5O4ZNVÿV4QM                uML\P                                                       xw
           o*g@,/+ÿfGH+=0g

             l.l>)        Jy KLLM5QÿS5ÿW4X\M5QP                        E: E:ÿ4XPÿh4PQÿKM                           D: D:ÿ4XPÿh4PQÿKM
                           {: {:ÿ4XPÿh4PQÿKM
 71186789 1889179 8797898!"5333300#04333$$333333%4&'344#03043#402233334&0%0                                                    414(
01210304                                                                            56789
                       6768                                 6767
                          Case 1:21-cv-00532-SAG Document 95-5 Filed 09/06/21 Page 2 of 3

           9:; =>? @:A :BA                        9:; =>? @:A :BA
            <7
           @:C 9D; 9DE :DF                        @:C 9D; 9DE :DF
                                                               HM
            G>B HIJ ;HK L>I                       G>B HIJ ;HK L>I
                                                  HM N7 O7 <7

           P4,,-./                                                                 m*n*.o-ÿ123/45+
           :QQRSTUÿQWRXYZÿ[UÿQ\YZ]Uÿ^\[TUR\_Xÿ\Y`SYXUa                             ;HKÿ6767 p6qNrs         pts                 p7
                                                                                                 ?[W[TQY   GQgYZSWYZÿB[lhYTU   B[]Z
                                                                                   HIJÿ6767 p6qN8N         ptu                 p7
           b-2.c-3/2d*/24.ÿe.f45,*/24.                                                           ?[W[TQY   GQgYZSWYZÿB[lhYTU   B[]Z
           Jg]Xÿ]UYhÿi[XÿSjZ[UYZÿk\RhÿRS\ÿj\RQYXX]T^ÿRkÿlRS\ÿZ]XjSUYÿ]Tÿ9[T        G>Bÿ6767 p6q6ss         ptu                 p7
           6768a                                                                                 ?[W[TQY   GQgYZSWYZÿB[lhYTU   B[]Z
                                                                                   :DFÿ6767 p6q6ss         p7                  p7
                                                                                                 ?[W[TQY   GQgYZSWYZÿB[lhYTU   B[]Z


                  m-f45-ÿ+4v5ÿw23xv/-y
           :QQRSTUÿ;[hY                                           @zJÿ?:;M              ?[W[TQY                                           p6qNsN
           :QQRSTUÿ;Sh{Y\                              r8u7<r||||||||||                 ?[W[TQYÿDjZ[UYZ                               868O6767
           :QQRSTUÿJljY                                           I\YZ]UÿQ[\Z           AYQYTUÿB[lhYTU                                        p7
           AYXjRTX]{]W]Ul                                          }TZ]~]ZS[W           @RTUgWlÿB[lhYTU                                     p6<8
           L[UYÿHjYTYZ                                           7u8u6767             I\YZ]UÿE]h]U                                      pNqt77
           GU[USX                      IWRXYZaÿp6N8ÿj[XUÿZSYÿ[XÿRkÿLYQÿ6767a            ]^gYXUÿ?[W[TQY                                   p6qr8s
           GU[USXÿDjZ[UYZ                                        }T~[W]ZÿZ[UY           JY\hX                                                 ;:
           )*+,-./ÿ123/45+

                      HM IS\\YTUÿRTÿj[lhYTUX                        N7 N7ÿL[lXÿB[XUÿLSY                 O7 O7ÿL[lXÿB[XUÿLSY
                            <7 <7ÿL[lXÿB[XUÿLSY


                       6767
           9:; =>? @:A :BA

           @:C 9D; 9DE :DF
                        HM
           G>B HIJ ;HK L>I
           HM N7 O7 <7

           P4,,-./                                                                 m*n*.o-ÿ123/45+
 71186789 1889179 8797898!"5333300#04333$$333333%4&'344#03043#402233334&0%0                                       014(
01210304                                                                         56789
                          Case 1:21-cv-00532-SAG Document 95-5 Filed 09/06/21 Page 3 of 3
           qTTCDQKÿTVCJHRÿFKÿTGHRPKÿdGFQKCGfJÿGHIDHJKa                          ^z{ÿ[y[y |[X}~           |                    |y
                                                                                               pFVFQTH    TLHRDVHRÿuFBEHQK      uFPR
                                                                                z\vÿ[y[y |[X}Z}           |                    |y
           w/012/3405640,1ÿ)1*,.@640,1                                                         pFVFQTH    TLHRDVHRÿuFBEHQK      uFPR
           vLPJÿPKHEÿSFJÿDORFKHRÿWGCEÿCDGÿOGCTHJJPQdÿCWÿBCDGÿRPJODKHÿPQÿxFQ     Muÿ[y[y |[X[           |                    |y
           [y[Za                                                                               pFVFQTH    TLHRDVHRÿuFBEHQK      uFPR
                                                                                qÿ[y[y |[X[           |y                     |y
                                                                                               pFVFQTH    TLHRDVHRÿuFBEHQK      uFPR




    )*ÿ,-.ÿ./012/3405640,1ÿ763ÿ1,4ÿ./3,82/9ÿ:,-.ÿ903;-4/<ÿ:,-ÿ762/ÿ3/2/.68
    ,;40,13=
                        ,-ÿ@6:ÿ699ÿ6ÿ3464/@/14ÿ,*ÿ-;ÿ4,ÿÿi,.93ÿ4,ÿ:,-.ÿ./;,.4mÿcWÿBCDÿOGCUPRHÿFÿTCQJDEHGÿJKFKHEHQKÿKLFKÿTCQKFPQJÿEHRPTFV
                      PQWCGEFKPCQÿGHVFKHRÿKCÿJHGUPTHÿOGCUPRHGJÿCGÿEHRPTFVÿOGCTHRDGHJXÿKLHQÿBCDÿHNOGHJJVBÿTCQJHQKÿKCÿMNOHGPFQÿPQTVDRPQdÿKLPJ
                      PQWCGEFKPCQÿPQÿHUHGBÿTGHRPKÿGHOCGKÿSHÿPJJDHÿFjCDKÿBCDa
                       ,-ÿ@6:ÿ?,146?4ÿ47/ÿ?,@;61:ÿ4764ÿ./;,.43ÿ47/ÿ01*,.@640,1ÿ4,ÿ-3ÿ619ÿ903;-4/ÿ04ÿ90./?48:ÿi047ÿ47/@mÿcWÿBCDÿSPJLÿKCÿCjKFPQ
                      RCTDEHQKFKPCQÿCGÿSGPKKHQÿUHGPgTFKPCQÿTCQTHGQPQdÿBCDGÿFTTCDQKJXÿOVHFJHÿTCQKFTKÿBCDGÿTGHRPKCGJÿRPGHTKVBa

                       ,-ÿ@6:ÿ;.,209/ÿ-3ÿ699040,168ÿ01*,.@640,1ÿ,.ÿ9,?-@/143ÿ6>,-4ÿ:,-.ÿ903;-4/mÿMNOHGPFQfJÿCQVPQHÿsPJODKHÿ\HQKHGÿVHKJÿBCDÿHFJPVB
                      FRRÿFQBÿOHGKPQHQKÿRCTDEHQKFKPCQÿKCÿFÿRPJODKHaÿ_CDÿTFQÿFRRÿRCTDEHQKFKPCQÿCQVPQHÿSLHQÿVCddHRÿPQÿCQÿBCDGÿTCEODKHGÿCGÿUPFÿF
                      ECjPVHÿRHUPTHaÿ_CDÿEFBÿFVJCÿEFPVÿBCDGÿPQWCGEFKPCQÿKCÿMNOHGPFQXÿuazaÿpCNÿyZXÿqVVHQXÿvHNFJXÿyZ}a

                       ,-ÿ@6:ÿ8/ÿ6ÿ?,@;86014ÿ6>,-4ÿ;/.061ÿ,.ÿ47/ÿ?,@;61:ÿ./;,.4015ÿ47/ÿ04/@<ÿSPKLÿKLHÿ\CQJDEHGÿnPQFQTPFVÿuGCKHTKPCQÿpDGHFD
                      CGÿBCDGÿKFKHÿqKKCGQHBÿHQHGFVfJÿCTHaÿ_CDÿEFBÿJDjEPKÿFÿTCEOVFPQKÿKCÿKLHÿ\CQJDEHGÿnPQFQTPFVÿuGCKHTKPCQÿpDGHFDÿFK
                      SSSaTCQJDEHGgQFQTHadCUoTCEOVFPQKÿYLKKOJooSSSaTCQJDEHGgQFQTHadCUoTCEOVFPQKbÿCGÿjBÿEFPVÿFKÿ\CQJDEHGÿnPQFQTPFV
                      uGCKHTKPCQÿpDGHFDXÿuzÿpCNÿ~y}XÿcCSFÿ\PKBXÿcqÿ[[~~a

    )*ÿ47/./ÿ763ÿ>//1ÿ6ÿ?7615/ÿ4,ÿ:,-.ÿ?./904ÿ7034,.:ÿ./3-84015ÿ*.,@ÿ,-.ÿ./012/3405640,1<ÿ,.ÿ0*ÿ:,-ÿ699ÿ6ÿ?,13-@/.ÿ3464/@/14<ÿBCDÿEFBÿGHIDHJK
    KLFKÿMNOHGPFQÿJHQRÿFQÿDORFKHRÿGHOCGKÿKCÿKLCJHÿSLCÿGHTHPUHRÿBCDGÿGHOCGKÿSPKLPQÿKLHÿVFJKÿKSCÿBHFGJÿWCGÿHEOVCBEHQKÿODGOCJHJXÿCGÿSPKLPQÿKLHÿVFJK
    JPNÿECQKLJÿWCGÿFQBÿCKLHGÿODGOCJHÿYKLHÿOFJKÿZ[ÿECQKLJÿWCGÿGHJPRHQKJÿCWÿ\CVCGFRCXÿ]FGBVFQRXÿCGÿ^HSÿ_CG`abÿcWÿBCDÿJHQRÿFÿGHIDHJKÿKCÿLFUHÿBCDG
    GHJDVKJÿJHQKÿKCÿOFJKÿGHTPOPHQKJÿCWÿBCDGÿTGHRPKÿGHOCGKXÿOVHFJHÿRHJPdQFKHÿKLHÿCGdFQPeFKPCQfJÿQFEHÿFQRÿFRRGHJJaÿcQÿKLHÿHUHQKÿFQÿCGdFQPeFKPCQÿPJÿQCK
    JOHTPgTFVVBÿRHJPdQFKHRXÿSHÿSPVVÿdHQHGFVVBÿRHWFDVKÿKCÿJHQRPQdÿCQVBÿKCÿTCEOFQPHJÿKLFKÿLFUHÿGHIDHJKHRÿBCDGÿTGHRPKÿPQWCGEFKPCQÿFJÿFÿGHJDVKÿCWÿFQ
    FTKPCQÿBCDÿKCC`XÿJDTLÿFJÿFOOVBPQdÿWCGÿTGHRPKXÿPQJDGFQTHXÿHEOVCBEHQKXÿCGÿFOFGKEHQKÿGHQKFVa

    )*ÿ014/./34/9<ÿ:,-ÿ@6:ÿ683,ÿ./h-/34ÿ6ÿ9/3?.0;40,1ÿ,*ÿ7,iÿ47/ÿ./012/3405640,1ÿi63ÿ?,19-?4/9ÿFVCQdÿSPKLÿKLHÿjDJPQHJJÿQFEHXÿFRRGHJJXÿFQR
    KHVHOLCQHÿQDEjHGÿYPWÿGHFJCQFjVBÿFUFPVFjVHbÿCWÿKLHÿWDGQPJLHGÿCWÿPQWCGEFKPCQa

    k761lÿ:,-ÿ*,.ÿ7/8;015ÿ/13-./ÿ47/ÿ6??-.6?:ÿ,*ÿ:,-.ÿ?./904ÿ01*,.@640,1mÿnCGÿWGHIDHQKVBÿFJ`HRÿIDHJKPCQJÿFjCDKÿBCDGÿTGHRPKÿGHOCGKXÿOVHFJHÿUPJPK
    HNOHGPFQaTCEoTCQJDEHGWFIJaÿcWÿQCÿPQWCGEFKPCQÿWCVVCSJXÿCDGÿGHJOCQJHÿFOOHFGHRÿCQÿKLHÿOGHUPCDJÿOFdHa
    pBÿVFSXÿSHÿTFQQCKÿRPJTVCJHÿTHGKFPQÿEHRPTFVÿPQWCGEFKPCQÿYGHVFKPQdÿKCÿOLBJPTFVXÿEHQKFVXÿCGÿjHLFUPCGFVÿLHFVKLÿCGÿTCQRPKPCQbaÿqVKLCDdLÿSHÿRCÿQCK
    dHQHGFVVBÿTCVVHTKÿJDTLÿPQWCGEFKPCQXÿPKÿTCDVRÿFOOHFGÿPQÿKLHÿQFEHÿCWÿFÿRFKFÿWDGQPJLHGÿYPaHaÿr\FQTHGÿ\HQKHGrbÿKLFKÿGHOCGKJÿBCDGÿOFBEHQKÿLPJKCGBÿKC
    DJaÿcWÿJCXÿKLCJHÿQFEHJÿRPJOVFBÿCQÿBCDGÿGHOCGKXÿjDKÿCQÿGHOCGKJÿKCÿCKLHGJXÿKLHBÿRPJOVFBÿCQVBÿFJÿ]Msc\qtÿuq_]M^vÿsqvqaÿ\CQJDEHGÿJKFKHEHQKJ
    PQTVDRHRÿCQÿBCDGÿGHOCGKÿFKÿBCDGÿGHIDHJKÿKLFKÿTCQKFPQÿEHRPTFVÿPQWCGEFKPCQÿFGHÿRPJTVCJHRÿKCÿCKLHGJa

 71186789 1889179 8797898!"5333300#04333$$333333%4&'344#03043#402233334&0%0                                           $14(
